In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal is from an order of disposition of the Family *583Court, Queens County (Thorpe, J.), dated November 15, 1985, as amended March 20, 1986, which, upon a fact-finding order dated August 26, 1985 (Bergerman, J.), finding, upon the appellant’s admission of guilt, that the appellant had committed an act which, if committed by an adult, would have constituted the crime of burglary in the second degree, adjudicated him to be a juvenile delinquent and placed him with the New York State Division for Youth, Title III, for a period of 18 months.
Ordered that the order of disposition, as amended, is reversed, as a matter of discretion in the interest of justice, without costs or disbursements, the fact-finding order is vacated, and the matter is remitted to the Family Court, Queens County, for a fact-finding hearing.
The appellant argues, the respondent concedes, and we agree that the record does not support a finding that the appellant knowingly and intelligently waived his constitutional and statutory rights prior to admitting his guilt of the acts alleged in the juvenile delinquency petition. Thompson, J. P., Lawrence, Rubin, Kunzeman and Sullivan, JJ., concur.